12-685
         Lan v. Holderr
                                                                                         BIA
                                                                                 A077 308 711
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                PIERRE N. LEVAL,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _____________________________________
12
13       PING PENG LAN,
14                Petitioner,
15
16                        v.                                       12-685
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Norman Kwai Wing Wong, New York, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                      Attorney General; Emily Anne
27                                      Radford, Assistant Director; Erica
28                                      B. Miles, Senior Litigation Counsel,
29                                      Office of Immigration Litigation,
30                                      United States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ping Peng Lan, a native and citizen of the

 6   People’s Republic of China, seeks review of the February 2,

 7   2012, decision of the BIA denying his motion to reopen.     In

 8   re Ping Peng Lan, No. A077 308 711 (B.I.A. Feb. 2, 2012).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       The BIA’s denial of Lan’s motion to reopen as untimely

12   and number-barred was not an abuse of discretion.   See Kaur

13   v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).    An

14   alien may file one motion to reopen no later than 90 days

15   after the date on which the final administrative decision

16   has been rendered in the proceedings sought to be reopened.

17   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

18   There is no dispute that Lan’s 2011 motion was untimely and

19   number-barred, as it was his second motion to reopen, and

20   the final administrative decision was issued in 2003.     See

21   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

22   However, the time and number limitations do not apply to a


                                  2
 1   motion to reopen if it is “based on changed circumstances

 2   arising in the country of nationality or in the country to

 3   which deportation has been ordered, if such evidence is

 4   material and was not available and could not have been

 5   discovered or presented at the previous hearing.”     8 C.F.R.

 6   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 7   Here, there is no error in the BIA’s conclusion that Lan

 8   failed to demonstrate materially changed country conditions

 9   in China that would excuse the untimely filing of his motion

10   to reopen.

11       As the BIA noted, Lan’s conversion to Christianity in

12   the United States in 2011, well after he was ordered

13   removed, reflects a self-induced change in personal

14   circumstances, and therefore does not exempt his motion from

15   the applicable bars.   See Yuen Jin v. Mukasey, 538 F.3d 143,

16   155-56 (2d Cir. 2008); Wei Guang Wang v. BIA, 437 F.3d 270,

17   273-74 (2d Cir. 2006) (making clear that the time and

18   numerical limitations on motions to reopen may not be

19   suspended because of a “self-induced change in personal

20   circumstances” that is “entirely of [the applicant’s] own

21   making after being ordered to leave the United States”).

22


                                   3
 1       Moreover, substantial evidence supports the BIA’s

 2   determination that Lan failed to demonstrate changed country

 3   conditions in China.   See Jian Hui Shao v. Mukasey, 546 F.3d

 4   138, 169 (2d Cir. 2008) (when the BIA considers relevant

 5   evidence of country conditions in evaluating a motion to

 6   reopen, we review the BIA’s factual findings under the

 7   substantial evidence standard); see also Matter of S-Y-G-,

 8   24 I. & N. Dec. 247, 253 (BIA 2007) (“In determining whether

 9   evidence accompanying a motion to reopen demonstrates a

10   material change in country conditions that would justify

11   reopening, [the BIA] compare[s] the evidence of country

12   conditions submitted with the motion to those that existed

13   at the time of the merits hearing below.”).   As the BIA

14   determined, the country conditions evidence that Lan

15   submitted shows, for the most part, a continuation of the

16   Chinese government’s treatment of Christians, rather than

17   any material change; indicates that treatment of Christians

18   varies from region to region; and does not show many

19   instances of persecution in Lan’s home province of Fujian.

20   As a result, because Lan did not demonstrate a change in

21   conditions with regard to the treatment of Christians in

22   Fujian between the time of his merits hearing and when he


                                   4
 1   submitted his motion, the BIA did not abuse its discretion

 2   in denying his untimely motion to reopen.    Cf. Jian Hui

 3   Shao, 546 F.3d at 142, 149 (finding no error in the BIA’s

 4   evidentiary framework requiring an applicant to demonstrate

 5   that enforcement of the family planning policy is carried

 6   out in his local area in a manner that would give rise to a

 7   well-founded fear of persecution because of local variations

 8   in the enforcement of that policy).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                    5